DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: In claim 7, Applicant recites the motor energizes the first AND second rollers, yet in claim 8, Applicant requires a second motor for energize the first or second roller. On initial reading it appears the motor and the second motor both energize one of . 
In claims 10 and 11, both dependent on claim 2, Applicant recites “a convex projection” and “a concave channel”, which were introduced in claim 2. It is unclear if they are different or the same structures. They are treated as the same.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 broadens (instead of further limits) claim 7 as claim 7 required the motor to energize the first and second rollers, while claim 9 requires the motor to only energize one of the first and second rollers.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiegel et al (US 7,309,055).
Regarding claim 1, Spiegel discloses a device for moving contents of a tube by acting on the exterior of the tube comprising: a housing including a top portion 14 and a bottom portion 16, the top portion including a tube passageway 28 extending along a length thereof for holding the tube therein (fig 9); a first roller 20 and a second roller 24 moveable between a first positon (fig 1) and a second position (fig 2) and configured to compress the tube in the second position (fig 6); a first roller chassis coupled to the housing for mounting the first roller therein (U-shaped brackets – Col.6 ll 1-4)  and a second roller chassis coupled to the housing for mounting the second roller therein (axle 64 on which roller is mounted), the first and second roller chasses moveable between a first position in which the tube is disengaged (fig 1) and a second position in which the tube is engaged (fig 2); and at least one lever 70 operably coupled to the housing for causing the first or second roller to pivot and engage the tube positioned within the passageway (one may use level 70 to close the device).  
Regarding claim 2, wherein the first roller includes a convex projection and the second roller includes a concave channel that matingly receives the convex projection (fig 6).  
Regarding claim 3, further comprising biasing means 42 for biasing the first roller chassis in the first position.  
Regarding claim 4, wherein the biasing means is a leaf spring (Col.6 ll 7).  
Regarding claim 6, wherein the at least one lever comprises first 70 and second levers 72/74 mounted to the housing at a single pivot point 68 (fig 5).  
Regarding claim 10, wherein said first roller includes a convex projection (fig 6).  
Regarding claim 11, wherein said second roller defines a concave channel (fig 6).  
Regarding claim 12, wherein the first and second rollers are configured to matingly compress the tubing by a pre-determined amount (fig 6).  
Regarding claim 13, wherein said first and second roller chasses are pivotally coupled to the housing to pivot from the first position to the second position (fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al (US 7,309,055) in view of Kleimann (US 7,998,168).
Regarding claim 5, while Spiegal substantially discloses the invention as claimed, it does not disclose wherein the biasing means is a compression spring.  

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Spiegel such that the biasing means is a compression spring which biases the first roller chassis in the first position (relative to the second roller chassis) as taught by Kleimann to facilitate opening the device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,335,520. Although the claims at issue are not identical, they are not patentably distinct from each other because they are generally broader claims and any differences are rendered obvious via the references used in the art rejections above.
Claim 1 is not rejected under double patenting as it is sufficiently similar to claim 14 from the parent application which was subject to a restriction requirement. Such prohibition against double patenting does not apply the dependent claims, see MPEP 804.01 section (B) under “The following are situations where the prohibition against nonstatuatroy double patenting rejections under 35 U.S.C. 121 does not apply;”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRADLEY J OSINSKI/           Primary Examiner, Art Unit 3783